           Case 1:19-cv-01704-JSR Document 384 Filed 02/18/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


IN RE GSE BONDS ANTITRUST
                                                           Case No. 1:19-cv-01704 (JSR)
LITIGATION



               [PROPOSED] ORDER AWARDING ATTORNEYS’ FEES AND
                      PAYMENT OF LITIGATION EXPENSES

          WHEREAS, a class action is pending in this Court entitled In re GSE Bonds Antitrust

Litigation, No. 1:19-cv-01704 (JSR);

          WHEREAS, Plaintiffs have entered into settlements as set forth in the Stipulation and

Agreement of Settlement with Deutsche Bank Securities Inc. (ECF No. 257-1); Stipulation and

Agreement of Settlement with First Tennessee Bank, N.A. & FTN Financial Securities Corp. (ECF

No. 267-1); and Stipulation and Agreement of Settlement with Goldman Sachs & Co. (ECF No.

318-1);

          WHEREAS each of the foregoing stipulations are collectively referred to as the

“Stipulations,” and the foregoing defendants are collectively referred to as the “Settling

Defendants”;

          WHEREAS, unless otherwise defined in this Order Awarding Attorneys’ Fees and

Payment of Litigation Expenses (the “Order”), the capitalized terms herein shall have the same

meanings as they have in the Stipulations;

          WHEREAS, by Orders dated on October 29, 2019 (ECF No. 296) and December 12, 2019

(ECF No. 337) (the “Preliminary Approval Orders”), this Court: (a) preliminarily approved the

Stipulations and Plan of Distribution; (b) preliminarily certified the Settlement Class; (c) ordered

that notice of the Stipulations be provided to potential members of the Settlement Class; (d)

provided members of the Settlement Class with the opportunity either to exclude themselves from
         Case 1:19-cv-01704-JSR Document 384 Filed 02/18/20 Page 2 of 4



the Settlement Class or to object to any of the proposed Stipulations; and (e) scheduled a hearing

regarding final approval of the settlements set forth in the Stipulations on February 28, 2020 (the

“Settlement Hearing”);

        WHEREAS, due and adequate notice has been given to the Settlement Class;

        WHEREAS, the Court conducted the Settlement Hearing on February 28, 2020 to consider,

among other things, whether an order award of attorneys’ fees and payment of litigation expenses

should be entered; and

        WHEREAS, the Court having reviewed and considered Co-Lead Counsel’s Motion for an

Award of Attorneys’ Fees and Payment of Litigation Expenses (the “Motion”), all papers filed,

and proceedings held herein in connection with the Motion, all oral and written comments or

objections received regarding the Motion, and the record in the Action, and good cause appearing

therefore;

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:

        1.      Jurisdiction – This Court has jurisdiction over the subject matter of the Action and

all matters relating to settlements set forth in the Stipulations, as well as personal jurisdiction over

all Parties and each of the Settlement Class Members.

        2.      CAFA Notice – The notice provisions of the Class Action Fairness Act, 28 U.S.C.

§1715, have been satisfied.

        3.      Notice – Notice of Co-Lead Counsel’s Motion was given to all members of the

Settlement Class who or which could be identified with reasonable effort. The form and method

of notifying the Settlement Class of the Motion satisfied the requirements of Rule 23 of the Federal

Rules of Civil Procedure and the United States Constitution (including the Due Process Clause);

constituted the best notice practicable under the circumstances; and constituted due, adequate, and

sufficient notice to all persons and entities entitled thereto.

                                                   2
         Case 1:19-cv-01704-JSR Document 384 Filed 02/18/20 Page 3 of 4



       4.      Attorneys’ Fees and Payment of Expenses – The Court hereby awards attorneys’

fees in the amount of __________ percent of the Settlement Fund and $_________________ in

payment of Litigation Expenses. Following entry of an order by the Court granting final approval

to the material terms of the Stipulations, fifty percent (50%) of the attorneys’ fees and one hundred

percent (100%) of the Litigation Expenses, as awarded by the Court, shall be paid to Co-Lead

Counsel from the Escrow Account, immediately upon award, notwithstanding the existence of any

timely filed objections thereto, or potential appeal therefrom, or collateral attack on the Settlement

or any part thereof. The remaining fifty percent (50%) of the awarded attorneys’ fees shall be

paid to Co-Lead Counsel from the Escrow Account when distribution of the proceeds to

Authorized Claimants has been very substantially completed. Co-Lead Counsel shall allocate the

attorneys’ fees awarded in a manner which Co-Lead Counsel, in good faith, believe reflects the

contributions of such counsel to the institution, prosecution, and settlement of the Action.

       5.      In awarding attorneys’ fees and payment of Litigation Expenses, the Court has

considered and found that:

               a.      The Stipulations have created a fund of $49,500,000 in cash that Settling

Defendants have paid into escrow pursuant to the terms of the Stipulations;

               b.      Numerous Settlement Class Members who or which submit valid Claim

Forms will benefit from the settlements that occurred and Stipulations reached because of the

efforts of Co-Lead Counsel;

               c.      Copies of the Notice were mailed to members of the Settlement Class,

stating that Co-Lead Counsel would apply for attorneys’ fees in an amount not to exceed twenty-

two percent (22%) of the Settlement Fund and payment of Litigation Expenses ;

               d.      Co-Lead Counsel have conducted the litigation and achieved the

settlements with skill, perseverance, and diligent advocacy;

                                                  3
         Case 1:19-cv-01704-JSR Document 384 Filed 02/18/20 Page 4 of 4



               e.      The Action raised a number of complex issues;

               f.      Had the Stipulations not been reached, there would remain a significant risk

that Plaintiffs and the Settlement Class may have recovered less or nothing from Settling

Defendants;

               g.      Counsel for Plaintiffs submitted approximately 14,747.64 hours, with a

lodestar value of approximately $9,375,244.25, in support of the attorneys’ fee application; and

               h.      The amount of attorneys’ fees awarded and expenses to be paid from the

Settlement Fund are fair and reasonable in view of the applicable legal principles and the particular

facts and circumstances of the Action.

       6.      Retention of Jurisdiction – Without affecting the finality of this Order in any way,

this Court hereby retains continuing jurisdiction over the Parties and the Settlement Class Members

for all matters relating to this Action, including the administration, interpretation, effectuation, or

enforcement of this Order.

       7.      Separate Orders – Separate orders shall be entered regarding Final Approval and

Judgment and approving the Plan of Distribution.

       8.      Entry of Order – There is no just reason for delay in the entry of this Order, and

immediate entry by the Clerk of the Court is expressly directed.



       SO ORDERED.


                                                       HON. JED S. RAKOFF
                                                       United States District Judge

DATED:         New York, NY




                                                  4
